HON. ANGELO D. LOMANTO City Attorney, Gloversville
We acknowledge receipt of your letter inquiring whether the City of Gloversville, by local action, may combine the city police department and city fire department into a single public safety department. The plan would allow present members of the police and fire departments who so desire and who qualify, to transfer to the new department; you do not propose to eliminate any present police and fire department personnel but as vacancies occur, new personnel would be appointed to the new department, whose duties would include the duties of both firemen and policemen. This would result ultimately in there being but one department responsible for fire fighting and police duties, all of the staff of which would be trained to act in both capacities.
As you are aware, in New York State, municipal governments possess only those powers expressly conferred on them by the Constitution or the State Legislature or necessarily implied.Wells v. Town of Salina, 119 N.Y. 280 (1890); ScarboroughProps. Corp. v. Village of Briarcliff Manor, 278 N.Y. 370
(1938); Seaman v. Fedourich, 16 N.Y.2d 94 (1965). We find no legislative authority in New York State which we consider to be broad enough to authorize a municipality to take the action described in your inquiry and we conclude that this is not a power which can be exercised by the City of Gloversville by local action.